


Exhibit 10.36

 

[g12582kz01i001.jpg]

 

THE TRAVELERS BENEFIT EQUALIZATION PLAN

 

(As Amended and Restated Effective as of January 1, 2009)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I INTRODUCTION

1

1.1

Plan; Purpose

1

1.2

Non-Qualified “Top-Hat” Plan

1

1.3

Plan Document

1

1.4

Effective Date of Document

2

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION

2

2.1

Definitions

2

2.2

Choice of Law

5

 

 

ARTICLE III PARTICIPATION

5

3.1

Participation

5

 

 

ARTICLE IV SUPPLEMENTAL BENEFITS

6

4.1

Supplement Benefits

6

4.2

Derivation of Supplemental Benefits

6

4.3

Time and Form of Payment

7

4.4

Earnings Crediting for Accounts

9

4.5

Special Rules

10

 

 

ARTICLE V DISTRIBUTIONS AFTER DEATH

10

5.1

Survivor Benefits Prior to Benefit Commencement Dates

10

5.2

Payment After Benefit Commencement Dates

11

5.3

Beneficiary Designation

11

5.4

No Other Survivor Benefits

12

 

 

ARTICLE VI CONTRACTUAL OBLIGATIONS AND FUNDING

12

6.1

Payment of Benefits

12

6.2

Corporate Transactions

12

6.3

Funding

12

 

 

ARTICLE VII AMENDMENT AND TERMINATION OF PLAN

13

7.1

Right to Amend or Terminate

13

7.2

Limits on Effect of Amendment or Termination

14

 

 

ARTICLE VIII ADMINISTRATION/CLAIMS PROCEDURES

14

8.1

Administration

14

8.2

Correction of Errors And Duty to Review Information

15

8.3

Claims Procedure

15

8.4

Indemnification

16

8.5

Exercise of Authority

16

8.6

Telephonic or Electronic Notices and Transactions

17

 

 

ARTICLE IX MISCELLANEOUS

17

9.1

Nonassignability

17

9.2

Withholding

17

9.3

Successors of Travelers

17

9.4

Employment Not Guaranteed

17

9.5

Gender, Singular and Plural

17

9.6

Captions

17

9.7

Validity

17

9.8

Waiver of Breach

17

9.9

Notice

18

9.10

Facility of Payment

18

 

 

APPENDIX A EXECUTIVE SAVINGS PLUS

A-1

 

1

--------------------------------------------------------------------------------


 

THE TRAVELERS BENEFIT EQUALIZATION PLAN

 

ARTICLE I

 

INTRODUCTION

 

1.1          PLAN; PURPOSE.  THE TRAVELERS BENEFIT EQUALIZATION PLAN is
sponsored by The Travelers Companies, Inc. to attract high-quality executives
and to provide eligible executives with the additional benefits they would have
received under the Retirement Plan but for the limits imposed on the
compensation that can be taken into account under the Retirement Plan (Code §
401(a)(17)), the limits imposed on the benefits accrued and payable under the
Retirement Plan (Code § 415(b)), or the reduction in the compensation base under
the Retirement Plan as a result of an election to reduce compensation and make
elective deferrals under a nonqualified deferred compensation plan of the
Company or an Affiliate.

 

The Plan was initially adopted effective January 1, 1976 as The St. Paul
Companies, Inc. Excess Benefit Plan, and has been amended and restated from time
to time thereafter.  Effective January 1, 2005, the Plan was amended to “freeze”
the Executive Savings Plan component of the Plan (which now appears in Appendix
A).   Effective January 1, 2009, the Plan is amended and restated to bring the
Plan into full documentary compliance with Code § 409A, and also to reflect the
merger of the Travelers Benefit Equalization Plan with and into the Plan.  From
January 1, 2005 to its restatement effective January 1, 2009, the Plan was
operated in good faith compliance with Code § 409A.

 

Participants in the Plan who are not Active Participants at any time on or after
January 1, 2005 — which is the effective date of Code § 409A — are intended to
be “grandfathered” and thus exempt from the application of Code § 409A.  The
rights of such grandfathered Participants will be determined in accordance with
the provisions of the Plan in effect prior to January 1, 2005, as such terms may
be amended in a manner that preserves “grandfather” status under Code § 409A.

 

1.2          NON-QUALIFIED “TOP-HAT” PLAN.

 

1.2.1        ERISA Status.  The Plan is a “top-hat” plan — that is, an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is exempt from Parts
2, 3 and 4 of Title I of ERISA.

 

1.2.2        Compliance with Code § 409A.  The Plan also is a nonqualified
deferred compensation plan that is intended to meet the requirements of
paragraph (2), (3) and (4) of Code § 409A.  The terms and provisions of the Plan
should be interpreted and applied in a manner consistent with such requirements,
including the regulations and other guidance issued under Code § 409A.

 

1.3          PLAN DOCUMENT.

 

1.3.1        Plan Documents.  The Plan consists of this document, any appendix
to this document and any document that is expressly incorporated by reference
into this document.

 

1.3.2        Modifications by Employment or Similar Agreement.  The Company or
an Affiliate may be a party to an employment or similar agreement with a
Participant, the terms of which may enhance or modify in some respect the
benefits provided under this Plan, including, but not necessarily limited to, an
enhancement to or modification of the benefit amount, payment forms and/or other
rights and features of the Plan.  The Plan consists only of this document and
the core documents referenced in Sec. 1.3.1. Accordingly, any contractual rights
that a Participant may have to any enhancement or modification called for under
an employment or similar agreement are rights that derive from such agreement
and not directly from the Plan.  Nonetheless, the Plan will be applied in a
manner that

 

--------------------------------------------------------------------------------


 

takes into account any enhancements or modifications called for under an
enforceable employment or similar agreement as if such provisions were part of
the Plan; provided that, no change can be made to the Plan by means of an
employment or similar agreement that would not have been allowed by means of an
amendment to the Plan (for example, an amendment inconsistent with Code § 409A).

 

1.4          EFFECTIVE DATE OF DOCUMENT.  The Plan (as amended and restated in
this document) is effective January 1, 2009, to apply to accruals on and after
that date, and also to accruals prior to that date with respect to any
Participant (or Beneficiary) who has not commenced payment of his/her benefits
under the Plan.

 

ARTICLE II

 

DEFINITIONS AND CONSTRUCTION

 

2.1          DEFINITIONS.

 

2.1.1        “Account” means a hypothetical record-keeping account to which the
value of a Participant’s Excess Benefit is credited following Separation from
Service to ultimately derive the Supplemental Benefit.

 

2.1.2        “Administrative Committee” means the committee chartered by the
Company to execute the Company’s duties and responsibility as administrator of
the Company’s qualified and non-qualified deferred compensation plans.

 

2.1.3        “Actuarial Equivalent” means a benefit having the same value as the
benefit which it replaces, determined using the actuarial assumptions or factors
specified in the Plan, or if no assumptions or factors are specified, using the
assumptions or factors used for the most comparable purpose under the Retirement
Plan.

 

2.1.4        “Affiliate” means any business entity that is required to be
aggregated and treated as one employer with the Company under Code § 414(b) or
(c) (and for purposes of determining whether a Separation from Service has
occurred, a standard of “at least 80 percent” will be used to identify an
Affiliate under Code § 414(b) and (c) notwithstanding the default standard of
“at least 50 percent” found in Treas. Reg. § 1.409A-1(h)(3)).

 

2.1.5        “Beneficiary” means a person or persons designated as such pursuant
to Sec. 5.3.

 

2.1.6        “Benefit Commencement Date” means the date on which a Supplemental
Benefit is paid in the form of a lump-sum, or starts to be paid in the form of
an annuity or in installments.

 

2.1.7        “Benefits Investment Committee” means the committee chartered by
the Company to manage and invest the assets of the Company’s qualified and
non-qualified deferred compensation plans.

 

2.1.8        “Board” means the Board of Directors of the Company.

 

2.1.9        “Code” means the Internal Revenue Code of 1986, as amended.

 

2.1.10      “Company” means The Travelers Companies, Inc.

 

2.1.11      “Domestic Partner” means a person of the same sex or opposite sex
who satisfies the following conditions in relation to the Participant:

 

(a)           The person and the Participant have a long-term, intimate,
committed relationship with each other, which is demonstrated to be one of
mutual caring, affection, and responsibility for each other’s common welfare;

 

2

--------------------------------------------------------------------------------


 

(b)           The person and the Participant hold themselves out as in a
relationship similar to marriage;

 

(c)           The person and the Participant intend to continue our relationship
with each other indefinitely;

 

(d)           The person and the Participant meet the following marital status
requirements:

 

(i)            If the person and the Participant are of the opposite sex, both
the person and the Participant are unmarried to each other or anyone else;

 

(ii)           If the person and the Participant are of the same sex, both the
person and the Participant are unmarried to anyone else;

 

(e)           The person and the Participant are each other’s sole domestic
partner;

 

(f)            The person and the Participant both are at least 18 years of age
and are capable to enter into a contract;

 

(g)           The person and the Participant are not related by blood closer
than permitted by marriage law in the Participant’s state of residence;

 

(h)           The person and the Participant share a principal residence and
have lived together for at least six consecutive months (and this six-month
period immediately precedes the date the Participant completes a domestic
partnership affidavit);

 

(i)            The person and the Participant are jointly responsible to each
other for basic living expenses; and

 

(j)            The following timing requirements are met (as applicable):

 

(i)            At least six (6) months has elapsed since the later of the
divorce of the person or the Participant from a previous spouse, or the death of
the previous spouse of the person or the Participant; and

 

(ii)           At least six (6) months has elapsed since the date the
Participant notified the Company that his/her previous domestic partnership
ended.

 

A Participant must file an affidavit of domestic partner status attesting to the
above with the Company.

 

2.1.12      “Eligible Employee” means any Employee of the Company or an
Affiliate (while it is an Affiliate) who is:

 

(a)           A participant in the Retirement Plan; and

 

(b)           A Highly Compensated Employee (as defined in the Retirement Plan).

 

The Company, in its sole and absolute discretion, may determine that an Employee
described above will not be an Eligible Employee.

 

The Plan is intended to cover only those Employees who are in a select group of
management or highly compensated employees within the meaning of ERISA
§§ 201(2), 301(a)(3) and 401(a)(1); and, accordingly, if any interpretation is
issued by the Department of Labor that would exclude any Employee from
satisfying that requirement, such Employee immediately will cease to be an
Eligible Employee.

 

2.1.13      “Employee” means any common-law employee of the Company or an
Affiliate (while it is an Affiliate).

 

2.1.14      “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

2.1.15      “Excess Benefit” means the value calculated under the applicable
provisions of Sec. 4.2.1 to generally reflect the benefits lost under the
Retirement Plan as a result of certain tax-law limits, and which is used to
derive the Supplemental Benefit payable under this Plan.

 

3

--------------------------------------------------------------------------------


 

2.1.16      “Normal Retirement Age” means age sixty-five (65).

 

2.1.17      “Participant” means Active Participant or Inactive Participant.  An
“Active Participant” is described in Article III; and an “Inactive Participant”
is any former Active Participant who has not yet received (or deemed to have
received) full payment of his/her Supplemental Benefit under Plan.

 

2.1.18      “Plan” means The Travelers Benefit Equalization Plan.

 

2.1.19      “Plan Year” means the calendar year.

 

2.1.20      “Preserved Legacy Travelers Supplemental Benefit” means the
supplemental benefit that would have been payable to a participant under the
Travelers Benefit Equalization Plan if he/she had terminated employment on
December 31, 2004; provided that, if on such date a participant would have been
entitled to an enhanced early retirement benefit, this benefit will be
calculated as if the Participant were entitled instead to a normal retirement
benefit.

 

2.1.21      “Retirement Plan” means The Travelers Pension Plan.

 

2.1.22      “Separation from Service” means that the Company and the Participant
anticipate that the Participant will perform no future services (as an employee
or a contractor) for the Company and its Affiliates or that the level of
services (as an employee or contractor) the Participant will perform for the
Company and its Affiliates will permanently decrease to twenty percent (20%) or
less of the average level of services over the immediately preceding thirty-six
(36) month period (or the full period of services if the Participant has been
providing services to the Company or an Affiliate for less than thirty-six (36)
months).  In the event of a bona fide leave of absence, a Separation from
Service will be deemed to have occurred on the date that is six (6) months (or
in the case of a disability leave, the maximum duration of the leave under the
Company’s policies in effect at the time the disability leave begins (the
“maximum disability leave period”), provided, however, that the maximum
disability leave period may not exceed twenty-nine (29) months) following the
start of such leave, provided that, if the Participant has a statutory or
contractual right to return to active employment that extends beyond the end of
such six (6) month period or the maximum disability leave period, the Separation
from Service will be deemed to have occurred upon the expiration of such
statutory or contractual right, and if the individual has a Termination of
Employment during such six (6) month period or the maximum disability leave
period, the Separation from Service will be deemed to have occurred on such
Termination of Employment.  A “disability” leave for this purpose means an
absence due to a medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, where such impairment causes the
Participant to be unable to perform the duties of his/her position of employment
or any substantially similar position.

 

Whether a Separation from Service occurs in the case of a corporate transaction
may be affected by the provisions of Sec. 6.2.

 

2.1.23      “Specified Employee” means an Employee who at any time during the
twelve-month period ending on the identification date was a “key employee” as
defined under Code § 416(i) (applied in accordance with the regulations
thereunder, but without regard to paragraph (5) thereof).

 

The Company may adopt a Specified Employee Identification Policy which specifies
the identification date, the effective date of any change in the key employee
group, compensation definition and other variables that are relevant in
identifying Specified Employees, and which may include an alternative method of
identifying Specified Employees consistent with the regulations under Code §
409A.  In the absence of any such policy or policy provision, for purposes of
the above, the “identification date” is each December 31st, and an Employee who
satisfies the above conditions will be considered to be a “Specified Employee”
from April 1st following the identification date to March 31st of the following
year, and the compensation and other variables, and special rules for corporate
events and special

 

4

--------------------------------------------------------------------------------


 

rules relating to nonresident aliens, that is necessary in identifying Specified
Employees will be determined and applied in accordance with the defaults
specified in the regulations under Code § 409A.  Any Specified Employee
Identification Policy will apply uniformly to all nonqualified deferred
compensation plans subject to Code § 409A that are maintained by the Company or
an Affiliate.

 

2.1.24      “Spouse” means a person of the opposite sex to whom the Participant
is legally married under applicable state law as of the determination date
(including a common-law spouse in any state that recognizes common-law marriage,
provided that acceptable proof and certification of common-law marriage has been
received by the Company).

 

2.1.25      “Supplemental Benefit” means the benefit payable to a Participant
under the provisions of the Plan.

 

2.1.26      “Termination of Employment” means that the common-law
employer-employee relationship has ended between the individual and the Company
and its Affiliates, as determined under the employment policies and practices of
the Company (including by reason of voluntary or involuntary termination,
retirement, death, expiration of and failure to return from a recognized leave
of absence, or otherwise).  A Termination of Employment does not occur merely as
a result of transfer of employment from one Affiliate to another Affiliate, or
from the Company to an Affiliate or from an Affiliate to the Company.

 

2.1.27      “Valuation Date” means any date on which trading occurs on the New
York Stock Exchange.

 

2.2           CHOICE OF LAW.  The Plan will be governed by the laws of the State
of Minnesota to the extent that such laws are not preempted by the laws of the
United States.  Any legal dispute with respect to a right or entitlement under
the Plan that is not covered by the claims and arbitration process required by
the Plan, must be submitted to the United States District Court for the District
of Minnesota

 

ARTICLE III

 

PARTICIPATION

 

3.1          PARTICIPATION.

 

3.1.1        Active Participants.  All Eligible Employees will be Active
Participants, and enrollment is not required to participate in the Plan.

 

3.1.2        End of Active Participation and Participation.  An Active
Participant will continue as an Active Participant until the earlier of the
following:

 

(a)            The date he/she ceases to be an Eligible Employee (for any
reason, including Separation from Service); or

 

(b)            The date on which the Plan is terminated and liquidated pursuant
to Sec. 7.2.2.

 

A Participant will continue as a Participant until having received a full
distribution of the benefit due under the Plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

SUPPLEMENTAL BENEFITS

 

4.1          SUPPLEMENT BENEFITS.  A Participant’s Supplemental Benefit will be
derived from his/her Excess Benefit and/or Preserved Legacy Travelers
Supplemental Benefit as determined under Sec. 4.2, and will be paid at the time
and in the form provided under Sec. 4.3.

 

4.2          DERIVATION OF SUPPLEMENTAL BENEFITS.

 

4.2.1       Excess Benefit.  A Participant’s Supplemental Benefit will be
derived from his/her Excess Benefit, which is determined as follows:

 

(a)           Cash Balance Only Participant.  If the Participant is a “Cash
Balance Participant” (as defined below) and is not described in (b) or (c), his
Excess Benefit is a single lump-sum amount payable equal to A minus B, where:

 

“A” =     The balance that would have been in the Participant’s Cash Balance
Account under the Retirement Plan if credits had been determined without regard
to:

 

(i)            The limit on compensation taken into account under the Retirement
Plan under Code § 401(a)(17); and

 

(iii)          The exclusion of amounts deferred by the Participant under The
Travelers Deferred Compensation Plan (or other non-qualified deferred
compensation plan maintained or previously maintained by the Company or
Affiliate) from the compensation base used in determining the benefit accrued
and payable under the Retirement Plan.

 

“A” will also include the difference, if any, between the lump-sum benefit that
would be payable under the Retirement Plan without regard to the benefit limits
of Code § 415(b) and the lump-sum benefit actually payable under the Plan.

 

“B” =      The actual balance of the Participant’s Cash Balance Account under
the Retirement Plan.

 

A Participant is a “Cash Balance Participant” for this purpose if he/she has a
Cash Balance Accrued Benefit under the Retirement Plan.

 

(b)           Grandfathered Traditional Formula Only Participant - Retirement
Eligible.  If the Participant is a “Grandfathered Traditional Formula
Participant” (as described below) and is not described in (a), and he/she is
entitled to an immediate commencement annuity under the Retirement Plan (or
would be so entitled if he/she had a Termination of Employment), his/her Excess
Benefit is an immediate single life annuity equal to A minus B, where:

 

“A” =     The immediate single life annuity that would be payable under the
Retirement Plan (including any early commencement subsidies that would be
payable at that point) if such benefit had been determined without regard to:

 

(i)            The limit on compensation taken into account under the Retirement
Plan under Code § 401(a)(17);

 

(ii)           The limit on the benefits payable under the Retirement Plan under
Code § 415(b); and

 

6

--------------------------------------------------------------------------------


 

(iii)          The exclusion of amounts deferred by the Participant under The
Travelers Deferred Compensation Plan (or other non-qualified deferred
compensation plan maintained or previously maintained by the Company or
Affiliate) from the compensation base used in determining the benefit accrued
and payable under the Retirement Plan.

 

“B” =      The actual immediate single life annuity under the Retirement Plan.

 

A Participant is a “Grandfathered Traditional Formula Participant” for this
purpose if he/she has a Grandfathered Traditional Formula Accrued Benefit under
the Retirement Plan.

 

(c)           Grandfathered Traditional Formula Only Participant - Not
Retirement Eligible.  If the Participant is a “Grandfathered Traditional Formula
Participant” (as described in (b)) and is not described in (a), but is not
entitled to an immediate commencement annuity under the Retirement Plan (and
would not be so entitled if he had a Termination of Employment), his/her Excess
Benefit is a deferred single life annuity starting as of first day of the month
following his/her Normal Retirement Age, equal to A minus B, where:

 

“A” =     The deferred single life annuity that would be paid under the
Retirement Plan if such benefit had been determined without regard to:

 

(i)            The limit on compensation taken into account under the Retirement
Plan under Code § 401(a)(17);

 

(ii)           The limit on the benefits payable under the Retirement Plan under
Code § 415(b); and

 

(iii)          The exclusion of amounts deferred by the Participant under The
Travelers Deferred Compensation Plan (or other non-qualified deferred
compensation plan maintained or previously maintained by the Company or
Affiliate) from the compensation base used in determining the benefit accrued
and payable under the Retirement Plan.

 

“B” =      The actual deferred single life annuity under the Retirement Plan.

 

(d)           Cash Balance and Grandfathered Traditional Formula Participant. 
If the Participant is described in both (a) and (b), or (a) and (c), his/her
Excess Benefit is the combination of the two.

 

4.2.2        Special Rule for Legacy Travelers Participants.   In the case of a
Legacy Travelers Participant, his/her Supplemental Benefit will also include
his/her Preserved Legacy Travelers Supplemental Benefit.

 

4.3          TIME AND FORM OF PAYMENT.

 

4.3.1        Time of Payment.  A Participant’s Supplemental Benefit will be paid
(or start to be paid) at the following time:

 

(a)           Immediately Payable Benefits.  With respect to a Supplement
Benefit derived from an Excess Benefit determined under Sec. 4.2.1(a) (for a
Cash Balance Participant) or under Section 4.2.1(b) (for a Grandfathered
Traditional Formula Participant entitled to an immediate commencement annuity),
the first payroll date (generally the 15th of the month) in the seventh (7th)
month following the date of the Participant’s Separation from Service.

 

(b)           Deferred Benefits.   With respect to a Supplemental Benefit
derived from an Excess Benefit determined under Sec. 4.2.1(b) (for a
Grandfathered Traditional Formula Participant entitled to a deferred
commencement annuity), the later of:

 

7

--------------------------------------------------------------------------------


 

(i)            The first payroll date (generally the 15th of the month) in the
seventh (7th) month following the date of the Participant’s Separation from
Service; or

 

(ii)           If the Participant has at least one but less than ten (10) Years
of Service, the first payroll date (generally the 15th of the month) in the
month after the month in which the Participant attains age sixty-two (62),or, if
the Participant has ten (10) or more Years of Service, the first payroll date
(generally the 15th of the month) in the month after the month in which the
Participant attains age fifty-five (55).

 

(c)           Preserved Legacy Benefits.  With respect to a Supplemental Benefit
derived from a Preserved Legacy Travelers Supplemental Benefit, the later of:

 

(i)            The first payroll date (generally the 15th of the month) in the
seventh (7th) month following the date of the Participant’s Separation from
Service; or

 

(ii)           The first payroll date (generally the 15th of the month) in the
month after the month in which the Participant attains age fifty-five (55).

 

The above payment timing rules are intended to prevent any Specified Employee
(and other Participants) from receiving a payment due to his/her Separation from
Service prior to the first payroll date in the seventh (7th) month following the
date of his/her Separation from Service, except in the case of an intervening
death of the Participant as provided in Article V.

 

Any payment may be delayed if necessary for administrative reasons, at the sole
discretion of the Company, to a later date within the calendar year or, if
later, to the fifteenth (15th) day of the third calendar month following the
Benefit Commencement Date.

 

4.3.2        Form of Payment.   A Participant’s Supplemental Benefit will be
paid in the following form:

 

(a)           General Rule (Other Than Preserved Legacy Benefits).  If the value
of the Excess Benefit as of the applicable measurement date is fifty-thousand
dollars ($50,000) or less, the Supplemental Benefit derived from such Excess
Benefit) will be paid in the form of a single lump-sum payment; otherwise, it
will be paid in the form of ten (10) annual installments, determined under Sec.
4.3.4.

 

The “value” of an Excess Benefit for this purpose is the sum of the Excess
Benefit determined under Section 4.2.1(a) (for a Cash Balance Participant) as of
the applicable measurement date, and the Actuarial Equivalent lump-sum value of
the Excess Benefit determined under Sec. 4.2.1(b) or (c) (for a Grandfathered
Traditional Formula Participant) as of the applicable measurement date.  
Actuarial Equivalence for this purpose will be determined using the Applicable
Interest Rate and Applicable Mortality Table then in effect under the Retirement
Plan.

 

The “applicable measurement date” for this purpose is the date of Separation
from Service (or later date selected for administrative convenience by the
Company) or, in the case of an Excess Benefit determined under Sec.
4.2.1(c) (for a Grandfathered Traditional Formula Participant entitled to a
deferred commencement annuity), such later date specified in Sec. 4.3.1(b)(ii).

 

(b)           Preserved Legacy Travelers Supplement Benefits.  The Supplemental
Benefit derived from a Preserved Legacy Travelers Supplemental Benefit will be
paid in accordance with the payment election made by the Participant with
respect thereto prior to December 31, 2006.  If a Participant failed to file a
timely election, she/she will be deemed to have elected to receive his/her
entire Preserved Legacy Travelers Supplement Benefit as a life contingent
annuity.

 

A Participant who elects a life contingent annuity (or who is defaulted into a
life contingent annuity) may elect to receive either of the following:

 

8

--------------------------------------------------------------------------------

 

(i)            A single life annuity — that is, a monthly annuity payable to the
Participant for life, with the last payment being the payment for the month in
which the individual dies; or

 

(ii)           A joint and survivor annuity with a survivor percentage of 50%,
75% or 100% - that is, a monthly annuity payable to the Participant for life,
with the provision that, if the Participant’s joint annuitant survives the
Participant, a monthly annuity payable to such joint annuitant for life equal to
fifty percent (50%), seventy-five percent (75%) or one-hundred percent (100%),
as elected by the Participant, of the monthly annuity previously payable to the
Participant.

 

Each life contingent annuity will have a value that is the Actuarial Equivalent
of the value of each other life contingent annuity, with Actuarial Equivalence
determined using the Applicable Interest Rate and Applicable Mortality Table.

 

4.3.3        Deposit Into Book-Keeping Account.  The value of an Excess Benefit
as determined under Sec. 4.3.2(a) as of the applicable measurement date will be
credited to an Account maintained on behalf of the Participant on, or as soon as
administratively practicable after, the applicable measurement date, which
Account will be adjusted for earnings credits in the manner provided in Sec.
4.4.

 

Accounts are for bookkeeping purposes only and the maintenance of Accounts will
not require any segregation of assets of the Company or any Affiliate.  Neither
the Company nor any Affiliate will have any obligation whatsoever to set aside
funds for the Plan or for the benefit of any Participant or Beneficiary, and no
Participant or Beneficiary will have any rights to any amounts that may be set
aside other than the rights of an unsecured general creditor of the Company or
Affiliate that employs (or employed) the Participant.

 

4.3.4        Determination of Installment Payments.   If a Supplemental Benefit
is paid in the form of annual installments, the first annual installment amount
will be established by dividing the balance of the Account as of the Benefit
Commencement Date, or an earlier date selected for administrative convenience by
the Company, by ten (10), and each subsequent installment will be determined by
dividing the remaining balance of the Account as of the scheduled installment
date, or an earlier date selected for administrative convenience by the Company,
by the number of remaining installments (including the installment to be made at
that time).

 

Each installment payment will be treated as a separate payment for purposes of
Code § 409A.

 

4.4           EARNINGS CREDITING FOR ACCOUNTS.

 

4.4.1        Earnings Credits for Bookkeeping Accounts.  Accounts will be
adjusted (increased or decreased) as of each Valuation Date to reflect earnings
credits as determined hereunder.

 

Earnings credits will be determined based on the performance of one or more
investment options deemed to be available under the Plan.

 

The Company, in its sole discretion, will determine the investment options that
will be available as benchmarks for determining the earnings credit, which may
include mutual funds, common or commingled investment funds, group annuity
contracts or any other investment option deemed appropriate by the Company, and
may include a fund that is deemed to invest in common stock of the Company.  The
Company may at any time and from time to time add to, remove from or substitute
the investment options deemed to be available under the Plan.

 

 

9

--------------------------------------------------------------------------------


 

A Participant (or Beneficiary following the death of the Participant) will be
allowed on a hypothetical basis to direct the investment of his Account among
the investment options available under the Plan. Hypothetical investment
directions may be given with such frequency as is deemed appropriate by the
Company, and must be made in such percentage or dollar increments, in such
manner and in accordance with such rules as may be prescribed for this purpose
by the Company (including by means of a voice response or other electronic
system under circumstances so authorized by the Company).  If an investment
option has a loss, the earnings credit attributable to such investment option
will serve to reduce the Account; similarly, if an investment option has a gain,
the earnings credit attributable to such investment option will serve to
increase the Account.  If the Participant fails to elect an investment option,
the earnings credit will be based on such “default” investment option as may be
selected for this purpose by the Company.

 

Earnings credits (both increase and reductions) will be reflected through the
date of payment.

 

4.4.2        Hypothetical Investments.  All investment directions of a
Participant or Beneficiary will be on a “hypothetical” basis for the sole
purpose of establishing the earnings credit for his/her Account — that is, the
Account will be adjusted for earnings credits as if the Account were invested
pursuant to the investment directions of the Participant or Beneficiary, but
actual investments need not be made pursuant to such directions.  However, the
Company, in its sole discretion and without any obligation, may direct that
investments be made per the investment directions of Participants and
Beneficiaries in order to hedge the liability of the Company and its Affiliates.

 

4.5           SPECIAL RULES.

 

4.5.1        Supplemental Benefit Conditioned on Vesting.  A Participant will be
entitled to a Supplemental Benefit only if he/she is vested in and entitled to a
pension under the Retirement Plan.

 

4.5.2        No Duplicative Benefits.  In no event will any benefits be payable
under this Plan that would duplicate benefits that become payable under any
other non-qualified retirement plan maintained by the Company or any Affiliate
based upon the same period of service for the Company or Affiliate.

 

4.5.3        Benefits Due Only for Time in Eligible Group.  If a Participant
ceases to be an Eligible Employee prior to his/her actual Separation from
Service (for example, if the Company removes the Employee as an Eligible
Employee), the Excess Benefit of a Participant under Sec. 4.2 will be calculated
as if the Participant had a Separation from Service as of the date he/she ceased
to be an Eligible Employee.

 

ARTICLE V

 

DISTRIBUTIONS AFTER DEATH

 

5.1           SURVIVOR BENEFITS PRIOR TO BENEFIT COMMENCEMENT DATES.

 

5.1.1        Entitlement to a Survivor Benefit.  A Survivor Benefit determined
in accordance with this Sec. 5.1 will be payable to the Beneficiary of a
Participant if:

 

(a)           The Participant is vested in a pension under the Retirement Plan;
and

 

(b)           The Participant dies before his/her Benefit Commencement Date.

 

If a Participant dies before he/she is vested in a pension under the Retirement
Plan, no Survivor Benefit will be payable under the Plan.

 

10

--------------------------------------------------------------------------------


 

5.1.2        Survivor Benefit Attributable to Cash Balance Supplemental
Benefit.  The Survivor Benefit attributable to an Excess Benefit determined
under Sec. 4.2.1(a) (for a Cash Balance Participant) will be a lump-sum payment
in an amount equal to such Excess Benefit, which will be paid to the
Participant’s Beneficiary within ninety (90) days following the death of the
Participant.

 

5.1.3        Survivor Benefit Attributable to Grandfathered Traditional Formula
Supplemental Benefit.  The Survivor Benefit attributable to an Excess Benefit
determined under Sec. 4.2.1(b) or (c) (for a Grandfathered Traditional Formula
Participant) will be a lump-sum payment in an amount equal to the applicable
percentage of the Actuarial Equivalent lump-sum value of the Excess Benefit
determined under Sec. 4.2.1(b) or (c), which will be paid to the Participant’s
Beneficiary within ninety (90) days following the death of the Participant.

 

The “applicable percentage” for this purpose is fifty percent (50%), unless the
Participant then has full (100%) survivor protection in place under the
Retirement Plan, in which case the applicable percentage will be one-hundred
percent (100%).

 

Actuarial Equivalence for this purpose will be determined using the Applicable
Interest Rate and Applicable Mortality Table.

 

5.1.4        Survivor Benefit Attributable to Legacy Travelers Preserved
Supplemental Benefit.  The Survivor Benefit attributable to a Legacy Travelers
Preserved Supplemental Benefit will equal the survivor benefit determined under
the Retirement Plan for the comparable pension benefit on which the Legacy
Travelers Preserved Supplemental Benefit was derived under this Plan.

 

5.2          PAYMENT AFTER BENEFIT COMMENCEMENT DATES.  If a Participant dies
after his/her Benefit Commencement Date, any remaining balance in his/her
Account will be paid to the Participant’s Beneficiary in a single lump-sum
payment within ninety (90) days after the death of the Participant.  If the
Participant was receiving an annuity attributable to an Excess Benefit or
Preserved Legacy Travelers Supplemental Benefit at the time of his/her death,
the form of annuity will determine whether any payments remain payable following
the death of the Participant.

 

5.3           BENEFICIARY DESIGNATION.

 

5.3.1        General Rule.   Any Survivor Benefit will be paid to the
Participant’s designated Beneficiary.  A Participant may designate any person
(natural or otherwise, including a trust) as his/her Beneficiary to receive any
Survivor Benefit payable under the Plan, and may change or revoke a designation
previously made without the consent of any Beneficiary.

 

5.3.2        Form and Method of Designation.  A Beneficiary designation must be
made on such form and in accordance with such rules as may be prescribed for
this purpose by the Company. A Beneficiary designation will be effective (and
will revoke all prior designations) if it is received by the Company (or if sent
by mail, the post-mark of the mailing is) prior to the date of death of the
Participant.  The Company may rely on the latest Beneficiary designation on file
(or if an effective designation is not on file may direct that payment be made
pursuant to the default provision of the Plan) and will not be liable to any
person making claim for such payment under a subsequently filed designation or
for any other reason.

 

5.3.3        Default Designation.  If a Beneficiary designation is not on file
for a Participant, or if no designated Beneficiary survives the Participant, the
Participant’s Beneficiary will be deemed to be the first of the following
categories applicable to the Participant:

 

(a)           Surviving Spouse or Domestic Partner; or if none,

 

(b))          Participant’s estate.

 

11

--------------------------------------------------------------------------------


 

5.4          NO OTHER SURVIVOR BENEFITS.  No survivor benefits are payable to
anyone with respect to a Participant except as provided in Sec. 5.1 or Sec. 5.2.

 

ARTICLE VI

 

CONTRACTUAL OBLIGATIONS AND FUNDING

 

6.1           PAYMENT OF BENEFITS.   Benefits payable under the Plan will be the
responsibility of, and paid by, the Company; provided that, the Company, in its
sole discretion, may transfer its obligations with respect to one or more
Participants to an Affiliate.  Such transfer may occur at any time, including in
connection with a corporate transaction described in Sec. 6.2.  If the Company
transfers its obligations with respect to a Participant to an Affiliate other
than in connection with a corporate transaction, the Company will retain
secondary liability for the payment of such benefit under the Plan.

 

6.2          CORPORATE TRANSACTIONS.   In the event of a sale of the stock to an
unrelated buyer, or a disposition by means of a forward or reverse merger
involving an unrelated buyer, where an employer ceases as a result of the
transaction to be an Affiliate, for any individual who remains employed with the
employer after it ceases to be an Affiliate, the transaction will not be deemed
to constitute a Separation from Service and benefits thereafter will be paid in
accordance with the terms of the Plan or, if applicable, the successor plan
established by the buyer or an affiliate in a manner consistent with Code
§ 409A.

 

In the event of a sale of substantial assets (such as a location or division, or
substantially all assets of a trade or business) of the Company or an Affiliate
to an unrelated buyer, the Company and the buyer may agree to transfer the
contractual obligation and liability for benefits with respect to any individual
who becomes an employee of the buyer or an affiliate of the buyer upon the
closing or in connection with such transaction.  In such case, the transaction
will not be deemed to constitute a Separation from Service and benefits
thereafter will be paid in accordance with the terms of the Plan or a successor
plan established by the buyer or an affiliate in a manner consistent with Code
§ 409A.

 

6.3           FUNDING.

 

6.3.1        Establishment and Funding of Rabbi Trust.  The Company may, in its
sole and absolute discretion, establish a “rabbi” trust to serve as a funding
vehicle for benefits payable under the Plan.  Neither the Company nor any
Affiliate will have any obligation to establish such a trust, or to fund such
trust if established.

 

The above notwithstanding, neither the Company nor any Affiliate will transfer
or contribute any funds during any “restricted period,” as defined in Code §
409A(b)(3)(B), to any rabbi trust established under this Section 6.3.1.  If any
funds are transferred or contributed during a restricted period and the Company
certifies in writing that such transfer or contribution was disallowed under
this provision, the funds will be deemed to have been transferred or contributed
under a mistake of fact and will be returned to the Company or the Affiliate,
along with any earnings allocable to such funds, regardless of whether the rabbi
trust’s terms establish it as revocable or irrevocable.

 

Any rabbi trust hereby established may be revocable if so established under the
terms of the trust.  The assets of any rabbi trust hereby established will not
be held or transferred outside of the United States, and the trust will not have
any other feature that would result in a transfer of property being deemed to
have occurred under Code § 409A (for example, there will be no funding
obligation or restrictions on assets in connection with a change in financial
health of the Company or any Affiliate).

 

12

--------------------------------------------------------------------------------


 

Any rabbi trust used to fund benefits payable under this Plan may be used to
fund benefits payable under any other non-qualified deferred compensation plan
maintained by the Company or any Affiliate.

 

6.3.2        Effect on Benefit Obligations.  The establishment and funding of a
rabbi trust will not affect the obligations of the Company under Sec. 6.1,
except that such obligations with respect to any Participant or Beneficiary will
be offset to the extent that payments actually are made from the trust to such
Participant or Beneficiary.  In the case of any transfer of benefit obligations
and liabilities under Sec. 6.2, the parties may arrange for a transfer of assets
to a rabbi trust maintained by the buyer or an affiliate of the buyer.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION OF PLAN

 

7.1           RIGHT TO AMEND OR TERMINATE.

 

7.1.1        Amendment.  The Company may amend the Plan at any time and for any
reason by action of the following:

 

(a)           Board of Directors.  The Board or its Compensation Committee can
adopt any amendment to the Plan, and the following amendments are reserved
exclusively to the Board or its Compensation Committee:

 

(i)            Any amendment that has a material negative cost impact to the
Company; or

 

(ii)           Any amendment that is required to be adopted by the Board or its
Compensation Committee by law or regulation, or under the terms of the charter
documents of the Company.

 

(b)           Chief Executive Officer.  The Chief Executive Officer of the
Company can adopt any amendment that is not reserved to the Board or its
Compensation Committee.

 

(c)           Persons with Delegated Authority. The Board or its Compensation
Committee, and the Chief Executive Officer, by resolution or written action, can
delegate the amendment authority vested in such person or body to any other
person, committee or body.

 

7.1.2        Termination.  The Company may terminate the Plan at any time and
for any reason by action of the Board or its Compensation Committee.

 

7.1.3        Delayed Timing of Amendment or Termination Effective Under Code
§ 409A.  The Company, acting pursuant to Sec. 7.1.1, generally will determine
the effective date of any amendment to the Plan.  However, if Code § 409A
requires a delayed effective date (for example, if an amendment changes a
deferral rule in a way that must be delayed for twelve (12) months), then the
amendment will be effective as of the later of the date determined by the
Company or the earliest effective date allowed under Code § 409A.

 

                The Company generally will determine the effective date of a
termination of the Plan.

 

13

--------------------------------------------------------------------------------


 

7.2           LIMITS ON EFFECT OF AMENDMENT OR TERMINATION.

 

7.2.1        No Negative Effect on Accrued Benefit.  An amendment or termination
of the Plan may not have the effect of reducing the overall benefit attributable
to the period prior to amendment or termination and payable to the Participant
under the Retirement Plan or this Plan.  This will not prohibit an amendment
that reduces or eliminates the benefit accrued and payable under this Plan and
shifts the liability for such benefit to another nonqualified retirement plan
maintained by the Company or an Affiliate, or any successor, or to the
Retirement Plan, or an amendment that is required by law or for which the
failure to adopt the amendment would have adverse tax consequences to the
Participants affected by such amendment (as determined by the Company).

 

7.2.2        Liquidation Terminations.  The Company may terminate the Plan and
provide for the acceleration and liquidation of all benefits remaining due under
the Plan pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix). If such a termination and
liquidation occurs, all accruals under the Plan will be discontinued (and all
Active Participants will cease to be Active Participants) as of the termination
date established by the Company, and benefits remaining due will be paid in a
lump-sum at the time specified by the Company as part of the action terminating
the Plan and consistent with Treas. Reg. § 1.409A-3(j)(4)(ix).

 

7.2.3        Other Terminations.  The Company may terminate the Plan other than
pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix).  In the event of such other
termination, all accruals under the Plan will be discontinued (and all Active
Participants will cease to be Active Participants), but all benefits remaining
payable under the Plan will be paid at the same time and in the same form as if
the termination had not occurred — that is, the termination will not result in
any acceleration of any distribution under the Plan.

 

ARTICLE VIII

 

ADMINISTRATION/CLAIMS PROCEDURES

 

8.1           ADMINISTRATION.

 

8.1.1        Administration.  The Company is the administrator of the Plan with
the authority to control and manage the operation and administration of the Plan
and to make all decisions and determinations incident thereto.  Action on behalf
of the Company as administrator will be taken by the following:

 

(a)           The Administrative Committee.  The Administrative Committee of the
Company is responsible for determining Eligible Employees under the Plan, and is
responsible for all matters relating to the overall and day-to-day
administration of the Plan, and the selection and monitoring of non-investment
service providers (including the selection of recordkeeper) with respect to the
Plan.

 

(b)           The Investment Committee.  The Investment Committee of the Company
is responsible for all investment matters relating to the Plan, including the
selection of the funds available for hypothetical investments by Participants
and Beneficiaries, the actual investment of assets that may be (but are not
required to be) set aside to hedge liabilities resulting from the Plan, and
actual investment of any rabbi trust assets if such a trust is established and
funded, including the selection and monitoring of investment providers
(including the trustee of any rabbi trust).

 

(c)           Delegates.  The Administrative Committee and Investment Committee
each will have the authority to delegate, from time to time, responsibilities
under the Plan to such person or persons as it deems advisable, and may revoke
such delegation of responsibility.  Any action by the person exercising such
delegated responsibility will have the same force and effect as if such action
was taken by the Company.

 

14

--------------------------------------------------------------------------------


 

8.1.2        Third-Party Service Providers.  The Company may from time to time
contract with or appoint a recordkeeper or other third-party service provider
for the Plan.  Any such recordkeeper or other third-party service provider will
serve in a non-discretionary capacity and will act in accordance with directions
given and/or procedures established by the Company.

 

8.1.3        Rules of Procedure.  The Company may establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan.

 

8.2           CORRECTION OF ERRORS AND DUTY TO REVIEW INFORMATION.

 

8.2.1        Correction of Errors.  Errors may occur in the operation and
administration of the Plan.  The Company reserves the right to cause such
equitable adjustments to be made to correct for such errors as it considers
appropriate (including adjustments to Participant or Beneficiary pension
statements), which will be final and binding on the Participant or Beneficiary.

 

8.2.2        Participant Duty to Review Information.  Each Participant and
Beneficiary has the duty to promptly review any information that is provided or
made available to the Participant or Beneficiary and that relates in any way to
the operation and administration of the Plan or his/her payment elections under
the Plan and to notify the Company of any error made in the operation or
administration of the Plan that affects the Participant or Beneficiary within
thirty (30) days of the date such information is provided or made available to
the Participant or Beneficiary (for example, the date the information is sent by
mail or the date the information is provided or made available electronically).

 

If the Company is notified of an alleged error within the thirty (30) day time
period, the Company will investigate and either correct the error or notify the
Participant or Beneficiary that it believes that no error occurred. If the
Participant or Beneficiary is not satisfied with the correction (or the decision
that no correction is necessary), he/she will have sixty (60) days from the date
of notification of the correction (or notification of the decision that no
correction is necessary), to file a formal claim under the claims procedures
under Sec. 8.3.

 

8.3           CLAIMS PROCEDURE.

 

8.3.1        Claims.  If a Participant or Beneficiary does not feel as if he has
received full payment of the benefit due to such person under the Plan, or if a
Participant or Beneficiary feels that an error has been made with respect to
his/her benefit and has filed a claim pursuant to Sec. 8.2.2, the Participant or
Beneficiary may file a written claim with the Company setting forth (i) the
determination being appealed under Sec. 8.2.2, or (ii) the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit.  If the Participant alleged error and an appeal was filed under this
Sec. 8.3.1 pursuant to Sec. 8.2.2, then neither the Participant nor any
Beneficiary may file a formal claim under this Sec. 8.3.1 seeking a second
review of the same error (including the impact of that error on benefits claimed
to be due under the Plan).  The Administrator will determine the validity of the
claim and communicate a decision to the claimant promptly and, in any event, not
later than ninety (90) days after the date of the claim. The claim may be deemed
by the claimant to have been denied for purposes of further review described
below in the event a decision is not furnished to the claimant within such
ninety (90) day period.  If additional information is necessary to make a
determination on a claim, the claimant will be advised of the need for such
additional information within forty-five (45) days after the date of the claim. 
The claimant will have up to one hundred and eighty (180) days to supplement the
claim information, and the claimant will be advised of the decision on the claim
within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period.

 

A claim for benefits which is denied will be denied by written notice.  The
written notice will set forth the specific reason or reasons for the denial,
including a specific reference to any provisions of the Plan (including any
internal rules, guidelines, protocols, criteria, etc.) on which the denial is
based, a description of any additional material or information that is necessary
to process the claim, and an explanation of the procedure for further reviewing
the denial of the claim.

 

15

--------------------------------------------------------------------------------


 

8.3.2        Appeals.  Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his authorized representative may file a written request
for review of such denial.  Such review will be undertaken by the Administrator
and will be a full and fair review.  The claimant will have the right to review
all pertinent documents.  The Administrative Committee will issue a decision not
later than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision will be rendered as soon as
possible but not later than one hundred and twenty (120) days after receipt of
the claimant’s request for review.  The Administrative Committee’s decision will
be in writing and will include specific reasons for the decision and include
specific reference to any provisions of the Plan on which the decision is
based.  The Administrative Committee will decide all claims and its decision on
appeal will be final and binding subject to Sec. 8.3.3.  Following the claims
procedures through to completion is a condition of filing an arbitration action
described under Sec. 8.3.3.

 

8.3.3        Arbitration.  If a Participant or Beneficiary follows the claims
procedure but his/her final appeal is denied in whole or in part, he/she will
have one (1) year to file an arbitration action with respect to that claim, and
failure to meet the one-year deadline will extinguish his/her right to file an
arbitration action with respect to that claim.

 

Any claim, dispute or other matter in question of any kind relating to this Plan
which is not resolved by the claims procedures will be settled by arbitration in
accordance with the Travelers Employment Arbitration Policy.  Notice of demand
for arbitration will be made in writing to the opposing party and to the
American Arbitration Association within one (1) year after the claim, dispute or
other matter in question has been finally decided under the claims procedures
set forth in Sec. 8.3.1 and 8.3.2.  In no event will a demand for arbitration be
made after the date when the applicable statute of limitations would bar the
institution of a legal or equitable proceeding based on such claim, dispute or
other matter in question.  The decision of the arbitrator(s) will be final and
may be enforced in any court of competent jurisdiction.

 

The arbitrator(s) may award reasonable fees and expenses to the prevailing party
in any dispute hereunder and will award reasonable fees and expenses in the
event that the arbitrator(s) find that the losing party acted in bad faith or
with intent to harass, hinder or delay the prevailing party in the exercise of
its rights in connection with the matter under dispute.

 

8.3.4        Participant Responsible for Timely Action Under Code § 409A.  The
Participant will be solely responsible for taking prompt actions in the event of
disputed payments as necessary to avoid any adverse tax consequences under Code
§ 409A, even if action is required to be taken under Code § 409A in a more
timely manner than is required under the claims procedures of this Sec. 8.3.

 

8.4           INDEMNIFICATION.  The Company and its Affiliates jointly and
severally agree to indemnify and hold harmless, to the extent permitted by law,
each director, officer, and employee against any and all liabilities, losses,
costs, or expenses (including legal fees) of whatsoever kind and nature that may
be imposed on, incurred by, or asserted against such person at any time by
reason of such person’s services in the administration of the Plan, but only if
such person did not act dishonestly, or in bad faith, or in willful violation of
the law or regulations under which such liability, loss, cost, or expense
arises.

 

8.5          EXERCISE OF AUTHORITY. The Company, its Chief Executive Officer,
the Administrative Committee and Investment Committee and any other person who
has authority with respect to the management, administration or investment of
the Plan may exercise that authority in its/his/her full discretion.  This
discretionary authority includes, but is not limited to, the authority to make
any and all factual determinations and interpret all terms and provisions of
this document (or any other document established for use in the administration
of the Plan) relevant to the issue under consideration.  The exercise of
authority will be binding upon all persons; and it is intended that the exercise
of authority be given deference in arbitration, and that it not be overturned or
set aside in arbitration unless found to be arbitrary and capricious.

 

16

--------------------------------------------------------------------------------


 

8.6          TELEPHONIC OR ELECTRONIC NOTICES AND TRANSACTIONS.  Any notice that
is required to be given under the Plan to a Participant or Beneficiary, and any
action that can be taken under the Plan by a Participant or Beneficiary
(including distribution, consents, etc.), may be by means of voice response or
other electronic system to the extent so authorized by the Company.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1           NONASSIGNABILITY.

 

9.1.1        General Rule Regarding Assignment.  Neither the rights of, nor
benefits payable to, a Participant or Beneficiary under the Plan may be
alienated, assigned, transferred, pledged or hypothecated by any person, at any
time, or to any person whatsoever.  Such interest and benefits will be exempt
from the claims of creditors or other claimants of the Participant or
Beneficiary and from all orders, decrees, levies, garnishments or executions to
the fullest extent allowed by law, except as provided in Sec. 9.1.2.

 

9.1.2        Domestic Relations Orders.  The Plan will comply with any court
order purporting to divide the benefits payable under this Plan pursuant to a
state’s domestic relations laws to the extent permitted under Code § 409A. 
However, such court order will be deemed to only apply to such amounts that
actually become payable to a Participant under the terms of this Plan (and will
not create a separate interest in favor of the alternate payee).

 

9.2          WITHHOLDING.  A Participant must make appropriate arrangements with
the Company or Affiliate for satisfaction of any federal, state or local income
tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan.  If no other
arrangements are made, the Company or Affiliate may provide, at its discretion,
for such withholding and tax payments as may be required, including, without
limitation, by the reduction of other amounts payable to the Participant.

 

9.3          SUCCESSORS OF TRAVELERS.  The rights and obligations of the Company
under the Plan will inure to the benefit of, and will be binding upon, the
successors and assigns of the Company.

 

9.4          EMPLOYMENT NOT GUARANTEED.  Nothing contained in the Plan nor any
action taken hereunder will be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company or an
Affiliate.

 

9.5          GENDER, SINGULAR AND PLURAL.  All pronouns and any variations
thereof will be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require.  As the context may require, the
singular may be read as the plural and the plural as the singular.

 

9.6          CAPTIONS.  The captions of the articles, paragraphs and sections of
this document are for convenience only and will not control or affect the
meaning or construction of any of its provisions.

 

9.7          VALIDITY.  In the event any provision of the Plan is held invalid,
void or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

9.8          WAIVER OF BREACH.  The waiver by the Company of any breach of any
provision of the Plan will not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.

 

17

--------------------------------------------------------------------------------


 

9.9          NOTICE.  Any notice or filing required or permitted to be given to
the Company or the Participant under this Agreement will be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Company, and in the case of the Participant, to the last known
address of the Participant indicated on the employment records of the Company. 
Such notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.  Notices to the Company may be permitted by
electronic communication according to specifications established by the Company.

 

9.10        FACILITY OF PAYMENT.  When a Participant or the Beneficiary is under
legal disability, or in the opinion of the Company is in any way incapacitated
so as to be unable to manager his/her financial affairs, the Company may cause
payments to be paid to the Participant’s or Beneficiary’s legal representative
for the Participant’s or Beneficiary’s benefit, or the Company may cause
payments to be applied for the benefit of the Participant or Beneficiary, in any
manner that it may determine.

 

18

--------------------------------------------------------------------------------


 

APPENDIX A

 

EXECUTIVE SAVINGS PLUS

 

The Plan contained an Executive Savings Plus component (the “ESP”) prior to
January 1, 2005, which provided participants the ability to make elective
deferrals of amounts in excess of the maximum deferral amounts permitted for a
participant under the Company’s qualified defined contribution plan by reason of
the limitations imposed by Code §§ 401(a)(17), 402(g), and 415.

 

The ESP was closed to further deferrals effective January 1, 2005, pursuant to
an amendment to the Plan. The provisions of this Appendix A apply with respect
to deferrals made under the ESP prior to January 1, 2005, with respect to any
Active Participant in the Plan on or after January 1, 2005.  With respect to any
other Participant (that is, any Participant who was not an Active Participant on
or after January 1, 2005), this Appendix will not apply; rather, his/her rights
will be determined in accordance with the ESP provisions of the Plan in effect
prior to January 1, 2005, as such terms may be amended in a manner that
preserves “grandfather” status under Code § 409A.

 

A.1          Definitions.  Capitalized terms not otherwise defined in this
Appendix A have the meaning ascribed to such terms in the main Plan.

 

(a)           “ESP Account” means a recordkeeping account to which a
Participant’s ESP Deferrals, Excess Matching Credits and certain supplemental
credits were recorded.

 

(b)           “Excess Deferrals” means the elective deferrals made under the ESP
by a Participant prior to January 1, 2005.

 

(c)           “Excess Matching Credits” means the credit under the ESP on behalf
of a Participant prior to January 1, 2005, to reflect the amount of matching
contributions that would have been contributed to the Participant’s matching
allocation account under the Company’s qualified defined contribution plan for
the calendar year if the limitations under Code Sections 401(a)(17), 402(g) and
415 were disregarded, minus the amount of matching contributions actually made
to his matching allocation account under the Company’s qualified defined
contribution plan for the calendar year.

 

A.2          Participant Accounts.

 

                The Company will maintain the following recordkeeping ESP
Accounts for each Participant:

 

(a)           An Excess Deferral Account to reflect a balance attributable to
ESP Deferrals;

 

(b)           An Excess Matching Credit Account to reflect a balance
attributable to Excess Matching Credits.

 

(c)           An Economy Supplemental Account to reflect certain supplemental
credits for certain Economy employees that were credited prior to January 1,
1997.  Such supplemental credits were equal to the amount by which supplemental
contributions under The St. Paul Companies, Inc. Savings Plus Plan were reduced
due to applicable limits under the Code for a calendar year.

 

A Participant or Beneficiary may elect to have his or her Account adjusted based
on the performance of one or more investment options deemed to be available
under the Plan.  The Company, acting through its Employee Benefits Investment
Committee, will determine the investment options that will be made available
under the ESP, which may include mutual funds, common or commingled investment
funds, group annuity, deposit administration or separate account contracts
issued by an

 

A-1

--------------------------------------------------------------------------------


 

insurance company, a self-directed brokerage account option or any other
investment option deemed appropriate by the Company.  The Company, acting
through the Investment Committee, may at any time and from time to time add to
or remove from the investment options under the ESP.

 

A.3          Vesting.  A Participant will at all times be fully vested in his
Excess Deferral Account.  A Participant is vested in his/her Excess Matching
Contribution Account and Economy Supplemental Account to the same extent that
he/she is vested in the comparable account under the Travelers 401(k) Savings
Plan (or a successor plan).

 

A.4          Distribution of Benefits.

 

(a)           $50,000 or Less.  If a Participant’s ESP Account balance is
$50,000 or less as of his/her Separation from Service, the Participant’s vested
Account balance will be distributed in a single lump sum on the first day of the
seventh (7th) month after the month in which the Participant has a Separation
from Service.

 

(b)           More than $50,000.  If a Participant’s vested ESP Account balance
exceeds $50,000 as of the date of his/her Separation from Service, the
Participant’s vested Account balance will be paid to him in ten (10) annual
installments, commencing on the first day of the seventh (7th) month after the
month in which the Participant has a Separation from Service.

 

A.5          Death Benefit.  Any undistributed vested ESP benefit remaining at
the time of a Participant’s death will be distributed to the Participant’s
designated beneficiary after the Company determines that a survivor benefit is
payable under the Plan — that is, the date the Company is provided with the
documentation necessary to establish the fact of death of the Participant and
the identity and entitlement of the Beneficiary.  The Participant’s ESP Account
will be paid in a lump sum, based upon the value of the Participant’s ESP
Account as of the close of the last day on which the major stock exchanges were
open on or immediately prior to the date of payment; provided however, that if
an installment payout to the Participant has already commenced at the time of
the Participant’s death with respect to a given ESP Account, the installment
payout will continue in accordance with the originally elected schedule.

 

A.6          Beneficiary Designation.  Unless a Participant otherwise
designates, in the manner prescribed by the Company, the Beneficiary to whom the
undistributed balance of the Participant’s vested ESP Account will be paid in
the event of his/her death will be the same as the Participant has designated,
or in the absence of a valid designation hereunder, as is otherwise applicable
with respect to the Participant under the Travelers 401(k) Savings Plan.  The
Company’s good faith distribution based on his actual knowledge of the existence
of a Participant’s beneficiaries will be conclusive and binding on all
beneficiaries of a Participant.  Notwithstanding any provision of the Travelers
401(k) Savings Plan to the contrary, a Participant may designate any beneficiary
or beneficiaries under the ESP and may revoke any previous designations without
the consent of the Participant’s Spouse.

 

A-2

--------------------------------------------------------------------------------
